Citation Nr: 0809867	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  07-26 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Buffalo, New 
York.  

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to the July 2007 statement of the case and prior 
to certification of the veteran's appeal to the Board, the RO 
received an August 2007 VA mental health outpatient note 
discussing the veteran's PTSD symptoms.  This record is 
pertinent to the veteran's claim for an increased rating of 
his service-connected PTSD.  This record must be reviewed by 
the agency of original jurisdiction (AOJ) and a supplemental 
statement of the case issued prior to Board review of the 
veteran's claim.  38 C.F.R. § 19.31(b)(1).  

Additionally, the Board notes that in July 2007, subsequent 
to the veteran's most recent VA psychiatric examination in 
May 2007, the veteran reported that his PTSD symptoms had 
increased.  Accordingly, the veteran should be provided a new 
VA psychiatric examination to determine the current severity 
of his PTSD.  The Board further notes that on the veteran's 
substantive appeal the veteran's representative requested 
that the veteran be provided a new VA psychiatric 
examination.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

The Board notes that the veteran should be provided the 
notice required under 38 U.S.C.A. §  5103(a) (West 2002).  
See Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) as required by 
Vazquez-Flores v. Peake.  

2.  Obtain copies of all of the veteran's 
VA medical records dated from August 2007 
to present.  

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and severity of his service-
connected PTSD.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.

4.  After the above actions have been 
accomplished, re-adjudicate the veteran's 
claim.  Issue a supplemental statement of 
the case showing consideration of all 
evidence received since the July 2007 
statement of the case, including the 
August 2007 VA mental health outpatient 
note.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



